On June 14, 1999, movant, Disciplinary Counsel, filed a motion requesting this court to issue an order directing respondent to appear and show cause why he should not be held in contempt for failing to comply with requests for information and with a subpoena duces tecum issued by the Board of Commissioners on Grievances and Discipline. On June 14, 1999, movant also filed a motion to file its motion under seal. Upon consideration thereof,
IT IS ORDERED by this court that the motion to seal be and is hereby granted until further order of this court. It is further ordered that the motion to appear and show cause be and is hereby granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty days from the date of this order why respondent should not be held in contempt. It is further ordered that if respondent fails to show cause, respondent will be indefinitely suspended until respondent fully complies.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.